Mr. Justice Siiarswood
delivered the opinion of the court, January 6th 1879.
The main question in this case was solemnly decided by this court in Morgan v. Neville, 24 P. F. Smith 52, that wages of labor earned and due to a citizen of this state may be attached for a debt in another state where no law exists prohibiting the attachment of'wages of labor. We are now asked by the counsel of the defendant in error to review and overrule that case. We see no reason for doing so. The non-attachability of wages of labor for debt no more enters into the contract than does the exemption from execution of certain articles or a certain amount. The laws for process of attachment and execution are part of the remedy, governed entirely by the lex fori. It is said, however, that the affidavit of defence did not allege notice by the garnishee to the defendant in the attachment. But the sole object of such notice is to enable the defendant to take defence against the plaintiff in the attachment. When, therefore, the defendant comes to sue the garnishee, if the attachment is pleaded in bar, he may reply that he was not indebted to the plaintiff, to which the garnishee may answer that he gave notice. The only effect of not giving notice is that the garnishee takes upon himself the risk of its appearing that his creditor had a just defence to the claim. It was not necessary that the affidavit of defence should anticipate such defence by averring notice.
Judgment reversed, and procedendo awarded.